Appeal by the defendant, as limited by his brief, from (1) an amended sentence of the County Court, Dutchess County (King, J.), imposed September 28, 1989, revoking a sentence of 30 days imprisonment to run concurrent with and as a condition of a term of five years probation, upon a finding that he had violated the conditions of his probation, upon his admission, and imposing a definite term of six months imprisonment to run concurrent with and as a condition of a term of five years probation, and (2) a further amended sentence of the same court, imposed June 6, 1990, revoking the amended sentence of probation previously imposed by the same court on September 28, 1989, upon a finding that he had violated the conditions thereof, after a hearing, and imposing a sentence of one and one-third to four years imprisonment and a surcharge of $117, upon his previous conviction of driving while intoxicated.
Ordered that the amended sentence imposed September 28, 1989, is affirmed; and it is further,
Ordered that the further amended sentence imposed June 6, 1990, is modified, on the law, by reducing the surcharge to $10; as so modified, the further amended sentence is affirmed.
The defendant contends, and the People concede, that the court erred in imposing a surcharge of $117. Under Vehicle and Traffic Law § 1809 (1) the applicable surcharge in this case is $10. The further amended sentence imposed on June 6, 1990, was not otherwise excessive and there is no basis to disturb it (see, CPL 470.15 [3]; People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Lawrence, Miller and O’Brien, JJ., concur.